Case 2:18-cv-02947-DSF-MAA Document 29 Filed 04/22/21 Page 1 of 1 Page ID #:1318



   1
   2
   3
                                                                      JS-6
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    FRANCISCO ALEXANDER                    Case No. 2:18-cv-02947-DSF-MAA
  12    SANCHEZ, JR.,

                           Petitioner,         JUDGMENT
  13
              v.
  14
  15    GIGI MATTESON, Acting Warden,

  16                       Respondent.
  17
             Pursuant to the Order Accepting Report and Recommendation of the United
  18
       States Magistrate Judge,
  19
             IT IS ORDERED AND ADJUDGED that the Petition is denied and the
  20
       action is dismissed with prejudice.
  21
  22
        DATED: April 22, 2021
  23
  24                                         Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
